Citation Nr: 0013222	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Evaluation of service-connected lumbosacral spine 
degenerative disc disease, evaluated as 20 percent disabling 
from February 1, 1997.

2.  Evaluation of service-connected residuals of a right knee 
injury, evaluated as noncompensably disabling from 
February 1, 1997.

3.  Evaluation of service-connected residuals of a right 
ankle injury, evaluated as noncompensably disabling from 
February 1, 1997.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 1971 
and from January 1980 to January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1997 decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
chronic low back strain with degenerative spondylolisthesis 
status post herniated nucleus pulposus at L5-S1, residuals of 
a right knee injury, and residuals of a right ankle injury, 
as well as denied an increased (compensable) rating for 
service-connected hearing loss.  A 10 percent evaluation was 
assigned the low back strain disability, effective from 
February 1, 1997, and noncompensable evaluations were 
assigned for the residuals of right knee and ankle injuries, 
effective from February 1, 1997.  Subsequently, by a May 1998 
decision, the RO re-characterized the veteran's service-
connected chronic low back strain with degenerative 
spondylolisthesis status post herniated nucleus pulposus at 
L5-S1 as lumbosacral spine degenerative disc disease and 
reevaluated the low back disorder as 20 percent disabling, 
effective from February 1, 1997.  In May 1999, the Board 
denied an increased rating for bilateral defective hearing 
and remanded the remaining issues for further evidentiary 
development.


FINDINGS OF FACT

1.  The veteran's experiences lumbosacral spine pain and loss 
of motion, but does not experience adverse neurological 
involvement that equates to severe intervertebral disc 
syndrome with recurring attacks; he does not experience 
listing of the whole spine, positive Goldthwaite's sign, or 
marked limitation of forward bending. 

2.  The veteran experiences right knee pain, but does not 
have problems with either motion or instability; he does not 
experience functional loss to the degree contemplated by the 
criteria for a compensable evaluation.

3.  The veteran experiences right ankle loss of motion, but 
there is no objective evidence of tenderness and x-rays 
reveal no adverse pathology; he does not experience 
functional loss to the degree contemplated by the criteria 
for a compensable evaluation.


CONCLUSIONS OF LAW

1.  An evaluation greater than 20 percent for lumbosacral 
spine degenerative disc disease is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 4.40, 
4.45, 4.59, 4.7, 4.71a (Diagnostic Code 5293) (1999).

2.  A compensable evaluation for service-connected residuals 
of a right knee injury is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 4.40, 4.45, 
4.59, 4.7, 4.71a (Diagnostic Codes 5257, 5260, 5261) (1999).

3.  A compensable evaluation for service-connected residuals 
of a right ankle injury is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 4.40, 4.45, 
4.59, 4.7, 4.71a (Diagnostic Code 5271) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his low back, right knee, and right 
ankle problems have become worse over time, manifested by 
chronic pain and/or limited range of motion, and thus more 
nearly approximates those requirements needed to qualify for 
higher evaluations.  It is also requested that the veteran be 
afforded the benefit of the doubt.

I.  Factual Background

A review of service medical records from the veteran's first 
period of military service (July 1968 to July 1971) reveals 
complaints and treatment for right ankle pain diagnosed as a 
bruise in September 1968.  They also show complaints and/or 
treatment for right leg injuries in March 1970 and March 
1971.  However, these later records do not specify the nature 
of the leg injuries.  Records from this period also include a 
May 1971 separation examination that was negative for 
complaints, diagnoses, and/or treatment for a low back, right 
knee, and/or right ankle injury.

At a September 1971 VA examination, the veteran complained of 
both back and right knee pain.  On examination, his gait was 
normal, he was able to walk on his toes and heels, he was 
able to perform a deep knee bend and rise up on his own 
power; his posture was poor.  Back range of motion studies 
disclosed forward bending to within ten inches of the floor 
and the remaining trunk motions were free and complete.  The 
right knee had no effusion or abnormal motion, and its range 
of motion was complete.  Lumbosacral spine x-rays showed 
intact spaces, open sacroiliac joints, normal lordosis, and 
well-calcified bones.  Right knee x-rays showed no 
abnormalities.

VA treatment records, dated from September 1975 to June 1977, 
were obtained by the RO.  However, these records show 
complaints, diagnoses, and/or treatment for problems 
unrelated to the issues on appeal.

A review of service medical records from the veteran's second 
period of military service (January 1980 to January 1997) 
reveals numerous complaints and/or treatment for low back 
pain starting in August 1984.  The diagnosis, at first, was 
mechanical back pain, later it was back strain and/or a 
pulled muscle, and lastly, the diagnosis was herniated 
nucleus pulposus at L5-S1.  See service medical records 
and/or profiles dated in August 1984, June 1984, October 
1981, January 1993, August 1994, September 1994, January 1995 
(first time the veteran was diagnosed with a herniated 
nucleus pulposus), October 1995 to December 1995, January 
1996, April 1996, July 1996, and September 1996; also see 
magnetic resonance imaging evaluation (MRI) studies dated in 
November and December 1995.  On the occasion of his August 
1996 separation examination, the veteran complained of low 
back pain; a MRI revealed a bulge at L5-S1, and the diagnoses 
were herniated nucleus pulposus and chronic lumbar strain. 

Similarly, service medical records show complaints and/or 
treatment for right knee pain starting in April 1982.  The 
diagnoses were tendonitis/bursitis, a pulled tendon, and/or 
an infected laceration.  See service medical records and/or 
profiles dated in April 1982, August 1982, and September 
1982; also see September 1982 right knee x-ray.  On the 
occasion of his August 1996 separation examination, the 
veteran complained of morning right knee stiffness since a 
motor vehicle accident, and the diagnosis was right knee 
arthralgia.

As to the veteran's right ankle, service medical records show 
complaints and/or treatment for right ankle pain starting in 
March 1986.  The diagnoses were a sprain and/or Achilles 
tendonitis.  See service medical records dated March 1986 and 
October 1989; also see October 1989 right ankle x-ray.  On 
the occasion of his August 1996 separation examination, the 
veteran complained of morning right ankle stiffness and the 
diagnosis was right ankle arthralgia.

The veteran appeared for a VA examination in August 1996.  As 
to his low back, he complained of a three-year history of low 
back pain.  Moreover, while the veteran did not recall any 
specific injury, he nonetheless complained of intermittent 
pain at L5 without radiation.  He also reported that the back 
pain was aggravated by standing for more than 15 minutes, 
sitting for more than 30 minutes, bending, running, and 
performing sit-ups.  On examination, his gait, carriage, and 
posture were normal.  The range of motion of the lumbar spine 
was as follows:  forward flexion to 60 degrees, backward 
extension to 15 degrees, left and right lateral flexion to 30 
degrees, and left and right rotation to 45 degrees.  The 
examiner opined that the limits in the veteran's lumbar range 
of motion were due to pain.  Next, it was observed that 
straight leg raising caused pain at 70 degrees on the right, 
but without radiation.  A December 1995 lumbar spine MRI 
showed L5-S1 broad-based central disc bulge without neural 
compromise.  The diagnosis was chronic lumbar strain.

Next, as to his right knee, the veteran told the examiner 
that he injured his right knee in a September 1982 motor 
vehicle accident.  He complained of stiffness in the knee in 
the morning.  On examination, painless range of motion was 
135 degrees of flexion and 0 degrees of extension.  There was 
no right knee tenderness, McMurray's was negative, and all 
ligaments were tight.  August 1996 right knee x-rays were 
normal--bones were normal in density and alignment, cartilage 
spaces were well preserved, and no acute traumatic, 
inflammatory, or degenerative changes were seen.  The 
diagnoses were status-post right knee infection and right 
knee arthralgia secondary to trauma.

As to the right ankle, the veteran told the examiner that he 
sprained it in October 1994 and, currently, it was stiff in 
the morning as well as after more than 30 minutes of rest.  
On examination, the ankle was not tender, and painless range 
of motion was 3 degrees of extension and 45 degrees of 
flexion.  August 1996 right ankle x-rays were normal--bones 
were normal, ankle mortise was intact, and talar dome was 
normal.  The diagnosis was right ankle arthralgia secondary 
to earlier sprain. 

VA treatment records, dated from April 1997 to July 1997, 
were obtained by the RO.  These records show complaints 
and/or treatment for low back pain starting in April 1997.  
See VA treatment records dated in April 1997, June 1997, and 
July 1997.

The veteran appeared for a VA examination in April 1997, and 
he complained of chronic low back pain.  He also reported 
that, when he twisted, his back periodically gave way.  He 
also reported that he took Ibuprofen for the pain.  He 
reported that he had lost a job because of his back disorder.  
On examination, the range of motion of the dorsolumbar spine 
was as follows:  forward flexion to 90 degrees, backward 
extension to 10 degrees, lateral flexion to 20 degrees, and 
rotation to 20 degrees.  The examiner noted that the range of 
motion studies caused pain.  However, it was opined that the 
veteran's pain did not cause fatigue, weakness, or lack of 
endurance.  Posture was good.  The musculature of the back 
showed neither atrophy nor muscle spasm.  Next, the examiner 
opined that there were no neurological abnormalities.  
Lumbosacral spine x-rays revealed mild hypertrophic 
degenerative changes at T12-L1, L3-L5, and L5-S1.  The 
diagnosis was lumbar spine degenerative disc disease.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (1999).  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  In addition, in cases where the 
original rating assigned has been appealed, consideration 
must be given to whether the veteran deserves a higher 
evaluation at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also notes that, when the record reflects that the 
veteran has multiple problems because of service-connected 
disability, evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, but 
it is nevertheless possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.

In addition, when evaluating loss of motion, consideration is 
given to the degree of functional loss caused by pain such as 
has been repeatedly complained of by the veteran.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca 
v. Brown, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (§ 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id.  However, 38 C.F.R. 
§ 3.655(b) (1999), provides that "[w]hen a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record."


Lumbosacral Spine Degenerative Disc Disease

As to the veteran's claim for a higher evaluation for his 
service-connected lumbosacral spine degenerative disc 
disease, the RO has evaluated it as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral 
disc syndrome).  See RO decision entered in May 1998.

Given the 20 percent disability rating assigned for the low 
back disorder, the veteran will only be entitled to a higher 
evaluation under potentially applicable Diagnostic Codes if 
he has a fracture with cord involvement requiring long leg 
braces or being bedridden (100 percent), or a fracture of the 
vertebra without cord involvement but leading to abnormal 
mobility requiring a neck brace (60 percent), (Diagnostic 
Code 5285); complete ankylosis of the spine at a favorable 
angle (60 percent), (Diagnostic Code 5286); ankylosis of the 
lumbar spine at a favorable angle (40 percent), or ankylosis 
of the lumbar spine at an unfavorable angle (50 percent), 
(Diagnostic Code 5289); severe limitation in the range of 
motion of the lumbar spine (40 percent), (Diagnostic 
Code 5292); problems compatible with intervertebral disc 
syndrome with severe symptoms (40 percent) or problems 
compatible with intervertebral disc syndrome with pronounced 
symptoms (60 percent) (Diagnostic Code 5293); or lumbosacral 
strain with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion (40 percent) (Diagnostic Code 5295).  38 C.F.R. 
§ 4.71a (1999).

Moreover, controlling laws and regulations provide that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  A rating of 20 
percent is assigned for each such major joint or group of 
minor joints, with occasional incapacitating exacerbations, 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

First, as for whether a higher evaluation may be assigned 
under Diagnostic Code 5293, the Board finds that the evidence 
does not disclose problems tantamount to severe 
intervertebral disc syndrome.  At the August 1996 and April 
1997 VA examinations, the veteran complained of low back pain 
and the examiners reported that pain was responsible for loss 
of back motion.  However, in August 1996, the examiner 
reported that, while straight leg raising caused pain at 70 
degrees, the pain did not radiate.  Moreover, the veteran 
denied experiencing radiating pain at the April 1997 
examination.  The December 1995 MRI showed that the L5-S1 
broad-based central disc bulge was without neural compromise.  
Additionally, both the August 1996 and April 1997 VA 
examinations failed to disclose any neurological 
abnormalities.  Furthermore, while VA treatment records show 
the veteran's complaints of low back pain, there is no 
evidence in the record that suggests any adverse neurological 
symptomatology with recurring attacks.  Therefore, the Board 
does not find that the veteran's functional losses equate to 
the debility contemplated by the 40 percent evaluation for 
intervertebral disc syndrome.  VAOPGCPREC 36-97 (Dec. 12, 
1997).

Whether evaluating the veteran's low back disorder under 
Diagnostic Code 5286, 5289, 5285, 5295 or 5292, a higher 
evaluation is not warranted.  The Board notes that the 
veteran's claims file does not contain a diagnosis of 
ankylosis of the lumbosacral spine.  (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).)  In the absence of ankylosis, the 
Board may not rate his service-connected low back disorder as 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Consequently, a higher evaluation is not warranted for the 
veteran's service-connected low back disorder under either 
Diagnostic Code 5286 or Diagnostic Code 5289.

The Board next turns to the appropriateness of evaluating the 
veteran's service-connected low back disorder under 
Diagnostic Code 5285.  However, there is no suggestion in the 
record that the veteran had ever fractured a vertebra.  See 
lumbosacral spine MRIs dated in November and December 1995 
and x-rays dated in September 1971 and April 1997.  There 
being no demonstrable vertebral deformity due to fracture, a 
10 percent rating may not be added to the rating already in 
place for limitation of motion.  Furthermore, the veteran's 
service-connected low back disorder does not contemplate 
either neck involvement or involvement to the extent 
contemplated by a 100 percent rating under Diagnostic Code 
5285, such as cord involvement requiring long leg braces.  In 
fact, at all of the aforementioned VA examinations, the 
veteran was able to bend his back.  Consequently, a higher 
evaluation is not warranted for the veteran's service-
connected low back disorder under Diagnostic Code 5285. 

As for Diagnostic Code 5295, the Board notes that, while 
April 1997 x-rays revealed hypertrophic degenerative changes 
at T12-L1, L3-L5, and L5-S1, the record on appeal does not 
show that the veteran experiences listing of the whole spine, 
positive Goldthwaite's sign, or marked limitation of forward 
bending suggestive of "severe" strain.  In fact, the August 
1996 and April 1997 VA examiners reported no adverse 
neurological involvement, postural abnormalities, or fixed 
deformity.  Although the veteran has some loss of motion, he 
does not experience these problems with abnormal mobility on 
forced motion or muscle spasms.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Consequently, a higher evaluation is 
not warranted for the veteran's service-connected low back 
disorder under Diagnostic Code 5295. 

As for Diagnostic Code 5292, the Board notes that range of 
motion studies at the veteran's August 1996 VA examination 
reported forward flexion to 60 degrees, backward extension to 
15 degrees, left and right lateral flexion to 30 degrees, and 
left and right rotation to 45 degrees.  Moreover, range of 
motion studies at the veteran's April 1997 VA examination 
reported that forward flexion had improved to 90 degrees, but 
backward extension had decreased to 10 degrees, lateral 
flexion had decreased to 20 degrees, and rotation had 
decreased to 20 degrees.  Tellingly, this limitation of 
motion has not been characterized as "severe."  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  Therefore, 
based on the objective clinical findings that the low back 
disorder does not result in sufficiently reduced limitation 
of motion, a higher evaluation is not warranted under 
Diagnostic Code 5292.  Id.

The Board next looks at the question of whether the veteran 
is entitled to a separate evaluations because his service-
connected low back disorder affects two distinct areas of the 
spine for which the schedular criteria provides separate 
disability ratings.  See 38 C.F.R. § 4.71, Diagnostic Codes 
5291, 5292 (1999).  April 1997 lumbosacral spine x-rays 
showed degenerative changes at T12-L1 and L5-S1.  However, 
the recent examination reports, as noted above, do not 
indicate that the veteran has limitation of motion affecting 
more than a single segment extending beyond a single vertebra 
of the adjacent segment.  Consequently, given the range of 
motion studies, the x-ray reports, as well as the MRI studies 
that strongly suggest that problems causing limitation of 
motion exist in the lumbar area versus the thoracic area, the 
Board finds that a separate rating is not warranted on the 
basis of limitation of motion affecting multiple segments.

Moreover, while it might be argued that the Board's analysis 
should include consideration of whether separate evaluations 
are warranted for limitation of motion, intervertebral disc 
syndrome, and lumbosacral strain, it should be pointed out 
that each of the foregoing Diagnostic Codes by which a low 
back disorder is ratable contemplates limitation of motion.  
See VAOPGCPREC 36-97 (Dec. 12, 1997).  Therefore, assigning 
separate evaluations on the basis of both limitation of 
motion and other symptoms, such as that set forth in 
Diagnostic Code 5292 or 5295, would be inappropriate.  Id; 
38 C.F.R. § 4.14 (1999).

Based on the veteran's statement at his April 1997 VA 
examination (i.e., he lost a job because of his low back 
disorder) the Board has given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1) (1999).  Although the 
veteran has described his low back as being so bad that he 
lost a job, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (1999).  The current evidence of record 
does not demonstrate that his low back problems have resulted 
in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that his service-connected disability has an adverse effect 
on employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (1999).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

Right Knee

As to the veteran's claim for a higher evaluation for his 
service-connected right knee disability, service connection 
was granted for residuals of a right knee injury and this was 
rated noncompensably disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (recurrent subluxation or lateral 
instability of the knee).  See RO decisions entered in March 
1997 and May 1998.  Such an evaluation suggests that other 
factors, such as limitation of motion or pain with use, are 
not to be considered when evaluating the veteran's knee 
disabilities.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996) 
(when disability is rated under Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply).  However, the March 1997 RO decision 
included specific consideration as to possible loss in range 
of motion.  Such action strongly suggests that impairment 
other than subluxation or instability has been treated as 
part of the veteran's service-connected knee disability by 
the RO.

Given the disability evaluation assigned the veteran's 
service-connected right knee disability, he will only be 
entitled to an higher evaluation under potentially applicable 
Diagnostic Codes if flexion of the knee is limited to 45 
degrees (10 percent), flexion of the knee is limited to 30 
degrees (20 percent), or flexion of the knee is limited to 15 
degrees (30 percent) (Diagnostic Code 5260); extension of the 
knee is limited to 10 degrees (10 percent), extension of the 
knee is limited to 15 degrees (20 percent), extension of the 
knee is limited to 20 degrees (30 percent), extension of the 
knee is limited to 30 degrees (40 percent), or extension of 
the knee is limited to 45 degrees (50 percent) (Diagnostic 
Code 5261); and/or the knee has slight recurrent subluxation 
or lateral instability (10 percent), moderate recurrent 
subluxation or lateral instability (20 percent) or the knee 
has severe recurrent subluxation or lateral instability (30 
percent) (Diagnostic Code 5257).  38 C.F.R. § 4.71a.

First, as to Diagnostic Code 5257, the August 1996 VA 
examiner indicated that the veteran's left knee was stable.  
Specifically, he reported that there was no tenderness, 
McMurray's was negative, and all ligaments were tight.  
Additionally, there is no evidence in the record that 
suggests even slight subluxation or instability in the right 
knee.  Therefore, because the veteran does not experience a 
compensable degree of either subluxation or instability in 
his right knee, a higher evaluation is not warranted on the 
basis of Diagnostic Code 5257.  38 C.F.R. § 4.71a.

Next, as to Diagnostic Codes 5260 and 5261, the August 1996 
VA examiner observed that the painless range of motion of the 
veteran's right knee was 0 to 135 degrees.  (Full range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (1999))  In addition, the August 1996 
examiner reported no knee tenderness.  Therefore, because the 
right knee does not experience sufficiently reduced flexion 
or extension (flexion limited to 45 degrees or extension 
limited to 10 degrees) to warrant a compensable evaluation 
under either Diagnostic Code 5260 or Diagnostic Code 5261, a 
higher evaluation is not warranted based on the objective 
clinical findings of loss of motion.  Id.

Right Ankle

As to the veteran's claim for a higher evaluation for his 
service-connected right ankle disability, service connection 
was granted for residuals of a right ankle injury and this 
was rated noncompensably disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (limitation of motion).  See RO 
decisions entered in March 1997 and May 1998.

In this regard, the Board notes that, given potentially 
applicable rating criteria, the veteran will only be entitled 
to a higher (compensable) evaluation if he has ankylosis with 
the ankle fixed in plantar flexion at an angle of less than 
30 degrees (20 percent), or the ankle fixed in plantar 
flexion at an angle between 30 degrees and 40 degrees, or in 
dorsiflexion at an angle between 0 degrees and 10 degrees (30 
percent), or at greater angles, or an abduction, adduction, 
inversion, or eversion deformity (40 percent) (Diagnostic 
Code 5270); moderate limitation of motion (10 percent) or 
marked limitation of motion (20 percent) (Diagnostic 
Code 5271); or ankylosis of the subastragalar or tarsal joint 
with the joint fixed in a good weight-bearing position (10 
percent) or with the joint fixed in a poor weight-bearing 
position (20 percent) (Diagnostic Code 5272); or malunion of 
the os calcis or astragalus with moderate deformity (10 
percent) or malunion of the os calcis or astragalus with 
marked deformity (20 percent) (Diagnostic Code 5273); or an 
astragalectomy (20 percent) (Diagnostic Code 5274); or 
impairment of the tibia and fibula with moderate ankle 
disability (20 percent), with marked ankle disability (30 
percent), or nonunion of the tibia or fibula with loose 
motion requiring a brace (40 percent) (Diagnostic Code 5262).  
38 C.F.R. § 4.71a (1999).

First, as to Diagnostic Code 5271, the August 1996 VA 
examiner observed that the painless range of motion was 3 
degrees of extension and 45 degrees of flexion.  (Full range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71-3, Plate II (1999).)  In addition, the 
August 1996 examiner reported no tenderness.  Tellingly, this 
limitation of motion has not been characterized as moderate.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (1999).  
Furthermore, the record on appeal contains no complaints, 
diagnoses, and/or treatment for right ankle limitation of 
motion.  Therefore, the Board finds that the right ankle does 
not result in sufficiently reduced limitation of motion to 
warrant a compensable evaluation under Diagnostic Code 5271.  
Id.

Whether evaluating the veteran's right ankle disability under 
Diagnostic Code 5270, 5272, 5273, 5274, or 5262, a 
compensable evaluation is not warranted.  The Board notes 
that, based upon the findings at the August 1996 VA 
examination, and a review of all medical records associated 
with the claims file, the veteran does not have either 
malunion or nonunion of the right tibia or fibula, ankylosis 
of the right ankle, ankylosis of the subastragalar or tarsal 
joint, malunion of the os calcis or astragalus, or an 
astragalectomy.  (As stated above, ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).)  Specifically, at the August 1996 VA 
examination, the ankle was not tender, but nonetheless had 
motion, albeit slightly limited motion (3 degrees of 
extension and 45 degrees of flexion).  Moreover, right ankle 
x-rays reveled neither malunion or nonunion of the right 
tibia or fibula or malunion of the os calcis.  (August 1996 
x-rays were normal--bones were normal, ankle mortise was 
intact, and talar dome was normal.)  Moreover, the record is 
devoid of any evidence of an astragalectomy.  Therefore, he 
does not meet any schedular requirement to be awarded a 
higher (compensable) evaluation under Diagnostic Code 5270, 
5272, 5273, 5274, or 5262.  38 C.F.R. § 4.71a (1999).

The Board in reaching the above conclusions has considered 
the veteran's arguments as set forth in written statements to 
the RO.  However, while a lay witness can provide evidence as 
to the visible symptoms or manifestations of a disease or 
disability, his belief as to the current severity of his 
service-connected disabilities is not probative evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran has not 
been shown to possess, may provide evidence regarding medical 
knowledge.  See Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).

The Board notes that functional loss attributable to pain on 
use has been considered in arriving at the evaluations for 
the low back, right knee, and right ankle.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999); Johnson v. Brown, 9 Vet. App. 7, 
11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  
However, the Board finds that, based on the existing record, 
the 20 percent evaluation currently assigned the veteran's 
low back disorder pursuant to Diagnostic Code 5253 as well as 
the noncompensable evaluations currently assigned the 
veteran's right knee and ankle disabilities pursuant to 
Diagnostic Code 5257 and Diagnostic Code 5271 take into 
account his complaints of pain.  (The Board notes that it is 
compelled to rate the current severity of his service-
connected disabilities based on the existing record because 
the veteran failed to report for his post-remand VA 
examination.  38 C.F.R. § 3.655 (1999).)

In conclusion, higher schedular evaluations are not warranted 
because, for the reasons already enunciated, a preponderance 
of the evidence is against the claims.  This is true 
throughout the period of time during which his claims have 
been pending.  Fenderson, supra.


ORDER

An evaluation greater than 20 percent for lumbosacral spine 
degenerative disc disease is denied.

A compensable evaluation for residuals of a right knee injury 
is denied.

A compensable evaluation for residuals of a right ankle 
injury is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

